DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 12/07/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden and all the groups are directed to the same subject matter of electrically conductive element for a garment.  This is not found persuasive because as explained the restriction date 10/08/2021, all three groups, even thou are all on the same subject matter (i.e. electrically conductive element for a garment), the  subject matter as each groups focus on different elements that make them different and not obvious and produce searches that require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). More specifically, group I, focus on the wire or yarn patterns. Group II, focus on a stretchable wire and stretchable insulated materials. And group III focus on resistance sensor configured to sense variation in resistance in a stretchable conductive elements. All said elements mentioned above, at the very least, will require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), as explained in the restriction dated 10/08/2021. The requirement is still deemed proper and is therefore made FINAL.
This application is in condition for allowance except for the presence of claims 10-15 and 16-20 directed to inventions non-elected with traverse in the reply filed on 12/07/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Claim status

This action is in response to applicant filed on 12/07/2021. 
Claims 10-20 has been withdrawn.
Claims 1-9 are pending for examination.

	

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches an electrically conductive element for a garment, the electrically conductive element comprising: a first termination point configured to connect to a monitor device; a second termination point configured to connect to a sensor of the garment; and a wire or yarn extending from the first termination point to the second termination point and comprising a first portion adjacent the first termination point, a second portion adjacent the second termination point, and an intermediate portion between the first portion and the second portion, wherein the wire or yarn is arranged in a pattern, and wherein the pattern has a greater frequency and a lesser magnitude at the first and second portions than at the intermediate portion.

The closest prior art of record is Tremblay (US 2009/0088652) and Istook (US 6,341,504) where both of them teaches an electrically conductive element for a garment, the electrically conductive element comprising: a first termination point configured to connect to a monitor device; a second termination point configured to connect to a sensor of the garment; and a wire or yarn extending from the first termination point to the second termination point and comprising a first portion adjacent the first termination point, a second portion adjacent the second termination point, and an intermediate portion between the first portion and the second portion. However, the cited reference fail to individually disclose, or suggest when combined, wherein the wire or yarn is arranged in a pattern, and wherein the pattern has a greater frequency and a lesser magnitude at the first and second portions than at the intermediate portion.
No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein the wire or yarn is arranged in a pattern, and wherein the pattern has a greater frequency and a lesser magnitude at the first and second portions than at the intermediate portion in combination with the recited structural limitations of the claimed invention.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689